Citation Nr: 0210887	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-20 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

(The underlying claim of service connection for PTSD will be 
the subject of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes before the Board on appeal from an April 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The veteran's case was previously before the Board in July 
1999 at which time the claim was denied because new and 
material evidence had not been submitted.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court issued an order 
vacating the Board's decision in April 2001.  Judgment in the 
case was entered in May 2001 and the case remanded to the 
Board for readjudication.

The Board contacted the veteran's attorney in August 2001 and 
inquired if he was going to continue to represent the 
veteran.  The attorney was told that if he intended to 
continue representation before the Board, he had 90 days to 
submit any additional evidence or argument to the Board.  No 
response to that letter was received.

In March 2002 the Board received correspondence from the 
veteran that was dated in December 2001 and forwarded by a 
representative of the Disabled American Veterans (DAV).  The 
delay in receipt was attributable to mail screening 
procedures in place at that time.  In the correspondence, the 
veteran requested that he be afforded a hearing in 
conjunction with his claim for service connection for PTSD.

The veteran's attorney submitted documentation of his having 
been retained as the veteran's representative on the current 
claim in April 2002.  The Board wrote to the attorney in 
April 2002 and requested that he clarify whether the veteran 
still desired a hearing.  The attorney responded that same 
month and reported that the veteran did not want a hearing.  

The Board also granted two extensions of time so that 
additional evidence and argument could be submitted on behalf 
of the veteran.  Additional argument, medical records and 
military records were received at the Board in July 2002.  
They will be considered in the Board's appellate review.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied by a final Board decision dated in April 1990.  

2.  Evidence received since the April 1990 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for PTSD due to stressors related to his military 
service in the Republic of Vietnam.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2001); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2001).  (A "clear" diagnosis of PTSD is no longer a 
requirement.  See 64 Fed. Reg. 32,807-32,808 (June 18, 
1999).)  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

The veteran originally attempted to establish service 
connection for PTSD in October 1986.  The claim was denied by 
the RO in January 1987.  The veteran appealed to the Board; 
however, the Board also denied the veteran's claim in April 
1990.  The Board's decision is final.  38 U.S.C.A. § 7104.  
As a result, service connection for PTSD may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

In the veteran's case, evidence available prior to the final 
April 1990 Board denial included service medical records 
(SMRs), service personnel records, VA examination reports and 
treatment records dated from December 1971 to April 1989, and 
private treatment records dated from December 1971 to October 
1988.

The veteran's SMRs, including an April 1970 separation 
examination, were negative for complaints, diagnoses, and/or 
treatment for a psychiatric disorder.  Service personnel 
records show that the veteran served in the Republic of 
Vietnam from July 1967 to July 1968.  His military specialty 
was as a supply specialist (while in Vietnam he worked as a 
wheeled vehicle mechanic and armorer), and his decorations 
included the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.  The veteran's DA Form 20 
also listed participation in the following campaigns:  
Vietnam Counteroffensive Phase II, and III; however, his DD 
214 listed participation in Vietnam Counteroffensive 
campaigns Phase III, IV and V.  His unit of assignment for 
his service in Vietnam was with Company E of the 65th 
Engineering Battalion.  There is no indication of any award 
of a decoration signifying participation in combat.

Private treatment records from Dorothy Dix Hospital, for the 
period from September to October 1976, reflect that the 
veteran was admitted for testing and observation in order to 
determine his fitness to stand trial in a criminal case.  The 
discharge summary reported his psychiatric diagnoses as 
emotional unstable personality and neurotic reaction, 
regression under stress.  

Records from the North Carolina Department of Corrections for 
the period from February 1977 to January 1980 reflect an 
initial psychiatric assessment from February to April 1977.  
The veteran's psychiatric diagnoses were borderline 
personality organization, psychomotor epilepsy and reactive 
depression.  

A July 1978 statement by a private physician contained a 
diagnosis of a borderline personality disorder.  The private 
treatment records from Wayne County Mental Health Center, 
dated from August 1988 to October 1988, included diagnoses of 
depressive disorder, not otherwise specified (NOS) and 
personality disorders.  The veteran expressed frequent 
complaints of experiencing nightmares related to his service 
in Vietnam; however, there was no diagnosis of PTSD.  

A VA examination report from December 1971 was limited to 
evaluating the veteran's complaints of a skin disorder.  The 
veteran was afforded a VA Agent Orange registry examination 
in September and October 1986.  The veteran underwent a 
psychological evaluation as part of the examination.  The 
veteran related a past history of treatment at Dorothy Dix 
Hospital but not the reason for the treatment.  He was 
uncooperative with the examiner, and expressed reservations 
of being evaluated by someone that had not served in Vietnam.  
The veteran said that he experienced flashbacks and 
nightmares regarding his service in Vietnam but declined to 
provide specific information on the nature and content of his 
flashbacks and nightmares.  The examiner stated that the 
results of the psychological testing were not valid and 
deferred providing an Axis I diagnosis.  A provisional 
diagnosis of paranoid personality disorder was made for Axis 
II.

A one-page VA hospital discharge summary, for the period from 
November 1987 to May 1988, as well as a May 1988 VA treatment 
record, included a diagnosis of PTSD without any background 
or explanation of the diagnosis.  A report from a board of 
two VA psychiatrists, dated in October 1988, referred the 
veteran's prior evaluations and recorded his description of 
exposure to various stressors while in Vietnam.  The report 
deferred providing a diagnosis of PTSD and noted that it was 
questionable.  A diagnosis of mixed personality disorder was 
provided.  A December 1988 VA psychological examination and 
testing report noted that the veteran related having been 
under fire from artillery and mortars but refused to provide 
specific information regarding his Vietnam experience.  The 
examiner noted that there were not many symptoms to suggest 
the diagnosis and objective testing did not indicate the 
probability of such a disorder.  The diagnostic impression 
was a possible generalized anxiety disorder, not truly 
substantiated, and rule out dysthymic disorder.  An Axis II 
diagnosis of mixed personality disorder, with aggressive and 
dependent features was also provided.

Finally, the evidence included an assessment from a VA social 
worker dated in April 1989.  The social worker noted the 
veteran's stressors of being subjected to frequent rocket and 
mortar attacks while assigned to his unit in Cu Chi.  The 
veteran also noted several other stressors of being ambushed 
while being on convoy and vehicles hitting land mines.  The 
social worker felt that the veteran's records documented his 
presence in a highly dangerous combat area and that his 
symptoms were consistent with a diagnosis of PTSD, delayed.

Evidence received since the April 1990 denial by the Board 
included multiple written statements by the veteran to the RO 
and Board, a February 1989 Social Security Administration 
(SSA) decision, a December 1995 SSA letter, statements from 
E. W. Hoeper, M.D. dated in January and February 1997, 
respectively, March 1995 to November 1997 medication logs, 
March 1995 to July 1998 private treatment records and 
diagnostic assessments from the Wayne County Mental Health 
Center, a July 1997 VA psychological examination report, and 
VA and Vet Center treatment records for the period from 
January 1999 to April 2001, unit operational reports, 
situation reports, and daily staff journals/duty officer's 
logs for the 65th Engineer Battalion and Company E for the 
period from December 1967 to May 1968, received in July 2002, 
and additional argument from the veteran's attorney received 
in July 2002.

All of the evidence added to the record since April 1990 is 
new evidence in that it was not of record at the time of the 
prior Board decision.  Without engaging in a long discussion 
of the new evidence the Board finds that, in total, the new 
evidence is material and so significant that is must be 
considered in order to fairly decide the merits of the claim.  
In that regard the military records document that rocket and 
mortar attacks occurred in the general vicinity of the 
veteran's unit in Vietnam as well as damaging equipment in 
the veteran's company area.  Not all of the records of 
attacks relate them to the veteran's unit but the records do 
show that rocket and mortar attacks occurred.  Prior to the 
April 1990 Board decision there were no records in the file 
that documented such attacks.  Dr. Hoeper provided a 
statement in February 1997 wherein he linked the veteran's 
diagnosis of PTSD to his service in Vietnam.  Further, the 
veteran has been receiving ongoing treatment at the Vet 
Center and VA medical center (VAMC) in Martinsburg, West 
Virginia.  These records contain numerous diagnoses of PTSD, 
although there is no evidence of an in-depth evaluation of 
the veteran's psychiatric condition to include psychological 
testing that would support a diagnosis of PTSD.  However, the 
credibility of the evidence is to be presumed when analyzing 
the question of whether new and material evidence has been 
presented.  See Justus, supra.  In presuming the credibility 
of the evidence, the Board finds that the veteran's claim 
must be reopened. 


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for PTSD; to this 
extent, the appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

